VAN GRAAFEILAND, Circuit Judge
(dissenting):
In January 1977, the Mafco Electric Co. of West Hartford, Connecticut, laid off two of its employees. It discharged them, not because they were incompetent or derelict in their duties, but because they were white males. Had they been Spanish-Americans just immigrated from Cuba, Blacks recently *426arrived from Alabama, or white heiresses working for kicks, they would have continued to draw their paychecks. However, they were white males and so they lost their jobs. They were discharged in order that Mafco could comply with an “anti-discrimination” ordinance enacted by the City of Hartford.
Although official 1980 census figures have not yet been established, it is estimated that approximately 50 percent of Hartford’s population are non-white and that at least 50 percent are women. This means that approximately 25 percent are white males. The Hartford City Fathers have decided nonetheless that, insofar as the City is concerned, the non-whites and women are the minority group and the white males are the majority group.1 They enacted an ordinance to ensure “equal employment opportunity” on city projects for the 75 percent of Hartford’s citizens making up the “minority” group and to establish “reasonable minimum percentage goals” in the construction industry for that group. Although 15 percent was set as the basic minimum level for “minority” employment, the actual percentage goals are to be determined by the City Manager, using, among other criteria, the size of the qualified “minority” labor force in the Hartford Labor Market Area. Moreover, the adequacy of the goals so established is to be reviewed annually. As this Court proceeds to put its stamp of approval upon this program, it is appropriate, I think, that we pause briefly to take a look at where we are and where we are going.
We conclude, as we must, that affirmative action programs of this sort can no longer be justified as “deferred recompense for past injustices.” There can have been no injustices against racial minority members who appeared on the scene no earlier than yesterday or against women whose interest in construction work is not of vintage character. Now, our support assertedly is based upon the desirability of bringing about what the majority describe as the “moral equality of the races.” It is not too early — perhaps it is too late — to consider what is meant by “moral equality of the races” and to ask ourselves where the United States women fit into this “moral equality” picture. A look at history may furnish a helpful perspective.
In 1920, Hungary enacted a law known as Law XXV, 1920, which provided among other things that the student bodies in the universities should be proportioned by race so that the percentages corresponded with the racial percentages in the country as a whole.2 In effect, this law gave Magyar students priority over Jews in admission to universities.3 In 1941, Bulgaria enacted a Law for the Defense of the Nation (Zakon za zashtitata na natsiiata, ,Z7N) which limited the number of Jews in both the schools and the outside economic world.4 Article 25 of the Statute, which limited the number of Jews in various occupations, empowered the Cabinet to decide on the distribution of occupations in the country’s professions and trades.5 In 1887, a law was enacted in Russia limiting the number of Jews in various middle and higher schools to between 2 and 15 percent.6 In pre-Nazi Germany, Jews were permitted to attend universities and practice certain professions only in proportion to their numbers in the population.7
These European laws are well-recognized examples of numerus clausus legislation. Translated freely as “limited numbers”, numerus clausus describes a situation once *427prevalent in several European countries in which Jewish participation in schools and occupations was limited by numbers or percentages or by relating Jewish participation to that of other races. It now appears that in cities such as Hartford the white male is about to inherit the role of the European Jew. As the number of Bulgarian Jews self-employed in commerce, credit, and insurance dropped from 4,465 in 1926 to 761 in 1942,8 so will the number of white males employed in the Hartford construction industry drop if the numerus clausus of Hartford’s affirmative action program continues in effect.
Moreover, with the adoption of affirmative action plans such as that of the City of Hartford, the day is not far off when nume-rus clausus will be applied not simply to white males but to all races, and to sexes as well. Combining Blacks, Puerto Ricans, Spanish-Americans, Orientals, American Indians, and women into one “minority group” gives substantial statistical support to those who favor affirmative action for minorities. No prescience is needed, however, to predict that the homogeneity of this minority group will not long endure. Blacks will not sit idly by should all affirmative action jobs be given to white women. Spanish-Americans will not remain passive if a disproportionate number of jobs is given to Blacks. They will each demand recognition for their own race as a separate minority group, and .the inevitable result will be a numerus clausus for all groups. An employer will need a computer to unscramble the conflicting quota demands of race and sex groupings and a lawyer at his right hand to defend him against error.9
Men of good will look back with distaste upon the battle over immigration quotas that raged in Congress during the early 1920’s. Those quotas, like affirmative action quotas, were concerned with racial balance. Immigration quotas were established to preserve racial balance in the country as a whole;10 affirmative action quotas are intended to create it in specific areas or occupations. The first immigration quota law, enacted in 1921, limited the number of any immigrating nationality to 3 percent of foreign-born persons of that nationality who lived in the United States in 1910.11 Prior to the expiration of this law in 1924, Congress set about enacting successor legislation, and a dispute arose as to whether the 1890 census rather than the census of either 1910 or 1920 should be used as a basis for the new 2 percent quota. The Congressmen who wanted to restrict immigration from southern and eastern Europe favored the 1890 census because most immigrants from those areas arrived at a later date. Those who favored immigration from southern and eastern Europe argued for the 1910 or 1920 census.12 The debate in Congress was acrimonious. Moreover, regardless of the facial arguments used, the fundamental issue was whether the quota of one nationality or another should be favored.13 It was a dark chapter in our country’s history but a chapter that will surely be rewritten if the use of numerus clausus or racial quotas in affirmative action programs is not restricted.
Following the enactment of ZZN,' Bulgarian Jews received an occupational allotment of 21 doctors, 20 lawyers and 7 dentists.14 When the day comes that similar allotments are made in this country, those who dream of an integrated society, free from racial controversy and animosity, will long since have had their dreams shattered. My *428brothers appear to take comfort in the fact that the present Hartford quota is only 15 percent. Apparently they believe that the “minority” which holds political power in Hartford will be content with that figure. However, that “minority” cannot help but know that, if-a 15 percent quota is legal, so also is a 30 percent, a 50 percent, or a 75 percent quota. See United Steelworkers v. Weber, 443 U.S. 193, 208-09, 99 S.Ct. 2721, 2730-31, 61 L.Ed.2d 480 (1979). Conceptually, there is no distinction in the figures. The only giant step has now been taken and judicially approved. From 15 percent to 75 percent is simply the continuance of a process already under way, and there is no logical stopping .place in between.
The arguments against numerus clausus are not answered by saying that the framers of racial quota legislation are well-intentioned. The Inquisition itself was not evilly motivated. “If a religious, moral, or political purpose may exculpate illegal behavior, one might commit bigamy to avoid eternal damnation; steal from the rich to give alms to the poor; burn and destroy, not merely public records or perhaps buildings but even public servants as well, to implement a Utopian design.” United States v. Cullen, 454 F.2d 386, 392 (7th Cir. 1971) (footnote omitted). It is by well-intentioned processes such as this, rather than by revolution, that individual rights and. freedoms in a democracy are most likely to be lost.
The adverse effects of the discharge of the Mafco employees were not limited to the two men and their families. When Mafco laid off the two white male employees, it called upon appellant to replace them with two Blacks. However, the 1965 contract between appellant and Mafco, a copy of which was in the possession of the City since October of that year, provided that employees would be referred in the order in which they registered on an “Out of Work List”. Although prior to the demand by Mafco the Union had jumped minorities over whites in order to meet the demands of the Hartford Affirmative Action Plan, the Union discontinued this discriminatory practice upon the advice of its attorney. It
was and is the belief of appellant’s counsel that compliance with Mafco’s demand would violate 42 U.S.C. § 2000e-2, which makes it unlawful for a labor organization to fail or refuse to refer any individual for employment because of that individual’s race, color, religion, sex, or national origin. The Common Council of the City of Hartford has in effect nullified this federal statutory enactment by legislatively declaring that the group constituting 75 percent of Hartford’s population is a minority and that there has been discrimination against that minority in the construction industry.
The majority opinion implies that if appellant’s membership included 15 percent of the “minority group” instead of 7 percent, the first minority worker would be transposed magically from 85th place to 1st place on the Out of Work List and the second minority worker would be alchemized from 94th place to 2nd place. Thus, no “bumping” or “leapfrogging” would be required in order to meet Mafco’s demand for two Blacks. This suggestion is without mathematical support. Even if minorities made up 15 percent of the Out of Work List, the chances would always be about 7 to 1 against one of them being at the top and, if the statistical estimates of the writer’s clerk are correct, about 49 to 1 against them being listed first and second. Moreover, the record discloses that the electrician whose name was on the bottom of the Out of Work List had to wait one and one-half years before he reached the top. This means that those whose names were at or near the top when Mafco asked for Black replacements were already out of work when the Union certified itself into the Hartford Plan in October 1975. There was no way in which the Union could have furnished Mafco with Black employees without leapfrogging them over white employees who had been waiting 18 months for work. The district court disposed of this problem very simply by holding that leapfrogging would not be “unduly burdensome” on the whites who were bypassed because they would only be delayed in finding employment, not permanently denied it. *429The majority wisely avoids comment on this holding.
It would have been better perhaps if the majority had also resorted to less conjecture and surmise in their attempt to mitigate the discriminatory effect of the bumping and leapfrogging, about which this Court long ago expressed its concern. See United States v. Bethlehem Steel Corp., 446 F.2d 652, 659 (2d Cir. 1971). Statements that a union worker would “in all likelihood” not have qualified for Group I, that a job referral bank “evidently” had the names of nonunion members, that by addition of non-union workers’ names chronological referrals “might well have met the City’s goals”, and that qualified non-union workers “may well have been out of work” longer than union workers, none of which statements is supported by proof, do not seem quite appropriate in an action in which summary judgment was granted.
When Robert Murray, appellant’s Business Manager testified before the Contract Enforcement Committee, the following colloquy took place:
Q: And have you notified all non-Union members of the existence of this list?
A: Oh, they know there is a list. I think the thing is everybody has gone out looking for a job everywhere they can get one.
Q: And what steps have you taken to advise non-union members of the existence of this list?
A: Oh, non-union members know that the list exists. They have come to this Union over the years. The fact is, people in the Union and those that are not members are practically giving up. We have people working for the City of Hartford, people traveling throughout the country. Anybody on the bottom of this list today, he is good for a year and a half.
If the Hartford Affirmative Action Plan is applied to appellant, Mr. Murray will have to amend the last quoted sentence by adding “unless that person is Black, Puerto Rican, Spanish-American, Oriental, American Indian, or a woman.”
The Hartford plan is a far step removed from the early affirmative action plans in which we approved the “gingerly” use of quotas for the purpose of remedying the prejudicial effects of past discrimination against a true racial minority. With the addition of women to the so-called “minority group”, quota allocations as between the “majority” and the “minority” will leave white males eventually with about a 25 percent allocation. This must be what my colleagues mean by “moral equality of the races.”
Justice Mosk, writing for the dissent in Price v. Civil Service Commission, 26 Cal.3d 257, 604 P.2d 1365, 161 Cal.Rptr. 475 (1980), has ably summarized why the path along which we are now traveling is leading us in the wrong direction. Although the writer of this dissent could repeat what Justice Mosk has said, he could not improve upon it, and therefore is content to simply express his adherence to Justice Mosk’s views. For the good of our country, I hope that Justice Mosk and the writer are wrong. T believe, however, that history will prove us to be right.

. Article X, § 2-323 of the Hartford Code includes within the definition of “minority group persons” Blacks, Puerto Ricans, Spanish-Americans, Orientals, American Indians, and women.


. Vol. 8, The Universal Jewish Encyclopedia, 251, 252 (1942).


. P. Grosser & E. Halperin, The Causes and Effects of Anti-Semitism 249 (1978).


. F. Chary, The Bulgarian Jews and the Final Solution, 1940-44 37-41 (1978).


. Id. at 42.


. Vol. 8, The Universal Jewish Encyclopedia, supra, at 251.


. Id.


. F. Chary, The Bulgarian Jews and the Final Solution, 1940-44, supra, at 42 n.14.


. See, e. g„ 29 C.F.R. § 30.4(f); Jefferies v. Harris County Community Action Assn., 615 F.2d 1025 (5th Cir. 1980).


. See Committee on the Judiciary, The Immigration and Naturalization Systems of the United States, S.Rep.No. 1515, 81st Cong., 1st Sess. 430, 443 (1950).


. Id. at 56.


. Id. at 60.


. Id. at 60-65.


. The Bulgarian Jews and the Final Solution, 1940-44, supra, at 42.